Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 18, 2018

                                       No. 04-18-00397-CV

                 MPII, INC. dba Mission Park Funeral Chapels and Cemeteries,
                                         Appellant

                                                 v.

                      Timothy MOTT, Sharlotte Mott, and Jonathan Mott,
                                       Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI00572
                          Honorable Norma Gonzales, Judge Presiding

                                             ORDER

        On June 13, 2018, appellant filed its notice of appeal. On July 16, 2018, one of the court
reporters responsible for preparing part of the reporter’s record in this appeal, Mary Oralia Berry,
filed a notification of late record, stating that the appellant has failed to pay or make
arrangements to pay the fee for preparing the reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten (10)
days of the date of this order that either (1) the reporter’s fee due to Ms. Berry has been paid or
arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal
without paying the reporter’s fee. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty days from the date of this order, and the court will only
consider those issues or points raised in appellant’s brief that do not require this part of the
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

       On July 16, 2018, another court reporter responsible for preparing part of the reporter’s
record in this appeal, Tracy Plummer, filed a notification of late record, stating that she needed
an extension of time to August 16, 2018, to complete her part of the reporter’s record. The
extension is GRANTED. The part of the reporter’s record being prepared by Ms. Plummer is due
on August 16, 2018.


                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court